Title: To James Madison from Samuel Osgood, 24 April 1801
From: Osgood, Samuel
To: Madison, James


My dear Sir.
New York April 24th. 1801
It is with Pleasure I take up my Pen to congratulate you on a Change in the politics of our common Country. A change, that has been so auspicious, as to promote to the first Office in our republican Government, the Man who has so richly merited the Confidence of his Country: who, regardless of the Torrents of Slander & Abuse, has so ably supported the genuine Principles of civil Liberty, as delineated in our excellent Constitution. Malevolence & Slander are still using every Effort here to defame & blacken the Characters of the virtuous & upright in politics, but their Edge is very much blunted.
About last July Mr. Jefferson’s death was circulated with great Zeal thro’ this State. It is now Governor Clinton’s Turn. In some Parts of the State, distant from Information, he is represented as a Man nearly one hundred Years old, entirely broken down & blind. As our Election begins the 28th. Instant, we are Just informed, that a Lie is fabricated to circulate where it cannot be soon enough contradicted, that Governor Clinton is dead. But I am perswaded that it will not do. Tho the federal Party have dispatched Couriers to every Part of the State, tho Hamilton harangues incessantly by Night, wherever he can get a sufficient Number to hear him; & deals out abuse with an unsparing hand; yet the Prospect in this State grows brighter: And we have no doubt of carrying the Assembly Ticket in this City; and that we shall again see the venerable & patriotic Clinton our first Magistrate.
I have seen with Pleasure that our worthy President has displaced some of the Officers of the General Government in this City: And has filled their Places with Republicans. Two of the Gentlemen are decidedly so—the other one may be so in future. Yet Characters equally estimable & irreprochable as the last, who risqued their all, & suffered greatly during our revolutionary War, are in this City, to whom the smiles of their Country would be extremely agreeable. We have strong Evidence that the three Gentlemen appointed in this City; are entirely devoted to the Vice President: and had it been in their Power, we have Reason to beleive, that Mr. Jefferson would not have been President. His sincere friends here, were not a little mortified—for notwithstanding Mr. B. was adopted by the Republicans here, after some Manœuvres at Philadelphia, not very honorable to the Managers of the same; yet the Mortification was visible, when it was found, that the two Candidates had an equal Number of Votes. Mr. B’s Republicanism has been and still is questioned by many. And it is tho’t that he will never recommend to Office any but perfect Devotees. Several Appointments are mentioned as still to be made in this City—the Persons I have heard mentioned, tho friendly to Mr. Jefferson, are still more so to Mr. B. Should the Removal of any more in this City be contemplated, in Order to make Room for more decided friends of Mr. Jefferson; permit me to mention, that I think no Man is so capable of recommending suitable Characters for Office, as Governor Clinton. And no Man is more disposed than he, to render all the Services he can to our excellent President. If it should be consistent to request his Advice, I flatter myself he will give it freely & cheerfully, and for the best Interest of the President, for whom I know he has the highest Respect.
I beg you to consider this Letter as entirely confidential: and also to accept of my best Wishes for your health & Happiness. I am Sir with great Respect Your most obedient Servant
Samuel Osgood
 

   
   RC (DLC). Docketed and marked “confidential” by JM.



   
   For Aaron Burr’s role in the complicated system of New York patronage, see the essay “Burr and Jeffersonian Patronage,” in Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 1:532–40.



   
   In early August Jefferson’s appointment of Osgood as supervisor of the revenue for the district of New York was announced (National Intelligencer, 3 Aug. 1801).


